Citation Nr: 0512792	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an effective date prior to March 12, 2002 
for the grant of a total disability compensation rating based 
on individual unemployability (TDIU rating).

2.  Entitlement to an effective date prior to March 12, 2002 
for the assignment of a 40 percent rating for the service 
connected low back disorder.

3.  Entitlement to an effective date prior to March 12, 2002 
for the assignment of a 10 percent rating for the service 
connected scar on the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Newark, New 
Jersey which, in pertinent part, granted a TDIU rating, 
effective March 12, 2002.  The veteran appealed for an 
earlier effective date.  

The Board notes that the veteran withdrew his appeals as to 
several other issues by a statement dated in June 2002.  
Hence these issues are not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2002 decision, the RO in part increased a 10 
percent rating which had been in effect for a low back 
disorder to 40 percent and a non-compensable rating in effect 
for a service-connected scar to 10 percent, effective March 
12, 2002.  The veteran's combined rating evaluation was 
increased from 60 percent to 80 percent, effective March 12, 
2002.  The RO granted a TDIU, in part based on these 
increases, effective March 12, 2002.  

Received in May 2003 was the veteran's notice of disagreement 
concerning the effective date of the grant.  The Board 
construes this notice of disagreement as including the 
veteran's disagreement with the March 12, 2002 effective date 
assigned for the increased ratings for the low back and scar.  
Thus a statement of the case is warranted.  Manlincon v. 
West, 12 Vet.App. 238 (1999).  The Board further finds that 
these issues are intertwined with the current issue certified 
for an appeal.  As such, a decision on the issue of 
entitlement to an effective date prior to March 12, 2002 for 
the grant of a TDIU will be deferred until the requested 
actions have been completed.

Accordingly, the case is REMANDED for the following actions:

It is requested that the RO furnish the 
veteran a statement of the case 
concerning the issues of entitlement to 
an effective dates prior to March 12, 
2002 for the assignment of a 40 percent 
rating for the low back disorder and a 10 
percent rating for the scar on the 
veteran's scalp.  The veteran should also 
be informed of the requirements necessary 
to perfect his appeal.  The RO is 
informed that these issues are not before 
the Board until timely perfected.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




